UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 August 13, 2012 Commission File No.: 333-179140 BIOCANCELL LTD. (Translation of registrant’s name into English) Beck Science Center 8 Hartom St, Har Hotzvim Jerusalem 97775, Israel Tel: 972-2-548-6555 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. Yes oNo x On August 12, 2012, BioCancell Ltd. (the “Company”) announced that the listing on Tel Aviv Stock Exchange Ltd. of the Company’s securities has been delayed and therefore the first trading day of the Company’s securities has been postponed and is expected to be on August 14, 2012. On that date, the Company’s Ordinary Shares, Series 1 Warrants and Series 2 Warrants will start trading on the Tel Aviv Stock Exchange Ltd. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BIOCANCELL LTD. Dated:August 13, 2012 By: /s/Avraham Hampel Avraham Hampel Company Secretary
